DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirza (9841250).
In reference to claim 1, Mirza discloses a firearm barrel and internals saver comprising: 
a trigger cover configured to fit over a trigger guard of a firearm in a shape surrounding a bottom surface and side surfaces of the trigger guard, comprising: opposing engaging surfaces operable to cover the trigger guard (figures 1-4 and 7, trigger cover 110 having opposing engaging surfaces 166 and bottom portion 134); 
a barrel cover configured to accommodate a barrel of a firearm, comprising: an interior barrel engaging surface and an outer surface (figures 1-3, barrel cover 178); and 
at least one elastic connective member connecting the trigger cover and barrel cover (figures 1-3, element 172; column 10, lines 21-42 and 50-53).

In reference to claim 3, Mirza discloses the claimed invention (figures 4 and 7, inner surfaces of sidewalls 120 and 124 taper inward at elements 166; column 9, lines 50-54).
In reference to claim 5, Mirza discloses the claimed invention (figure 3, element 178 with enclosed hole 180).
In reference to claim 6, Mirza discloses the claimed invention (column 5, lines 59-63).
In reference to claim 11, Mirza discloses the claimed invention, as set forth above in the references to claims 1, 3, 5, and 6.
In reference to claim 12, Mirza discloses the claimed invention (column 5, lines 59-63).
In reference to claim 15, Mirza discloses the claimed invention, as set forth above in the references to claim 1.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mirza in view of Utech (2014/0190602) and further in view of Harper et al. (2017/0227316; “Harper”).
Mirza discloses the claimed invention, except for wherein each side of the trigger cover comprises a channel through which the connective member passes to thereby orient the connective member toward the barrel cover when the trigger cover and barrel cover are on a firearm. However, Mirza does disclose that the connective member (172) can be releasably connected to the trigger guard (110) via a releasable fastener, without limiting the type of fastener that can be used (column 10, lines 21-42). Further, Utech teaches that it is known to provide a flexible covering, similar to the connective member of Mirza, with an integrated lanyard that fastens the covering to another portion of a firearm (figures, lanyard 9). Further, Harper teaches that it is known to form a trigger cover with channels formed through opposing sidewalls, in order to receive a lanyard through said channels for securing the trigger cover to another structure (paragraph 26, channels 20). Thus, it would have been obvious to one of ordinary skill in the art to form the invention of Mirza with each side of the trigger cover comprising a channel through which an integrated lanyard of the connective member passes, in order to releasably fasten the connective member to the trigger cover. It is noted that Mirza clearly discloses that the connective member is oriented toward the barrel cover from the trigger cover when the assembled, as shown in figure 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mirza in view of Chiovitt et al. (5960575; “Chiovitt”).
Mirza discloses the claimed invention, except for a bottom surface having a recessed channel operable to allow the sides of the trigger cover to flex with respect to each other. However, Mirza does disclose that the bottom surface of the trigger cover can include a hinge to facilitate transition of the cover from open to clamped (column 6, lines 11-13). Further, the bottom surface (134) of Mirza constitutes a connecting surface that connects the sidewalls (120 and 124). Further, Chiovitt teaches that it is known to form a hinge as a recessed channel extending along the connecting surface of a trigger cover, in order to facilitate transition of the body from open to clamped (figure 2, channels 22). Thus, it would have been obvious to one of ordinary skill in the art to form the hinge of Mirza as a recessed channel formed in the bottom surface of the trigger cover, in order to facilitate transition of the cover from open to clamped.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mirza.
Mirza discloses the claimed invention except for the barrel cover comprising kydex. Mirza discloses that the barrel cover can be formed from any appropriate material, such as rigid or semi-rigid material, as well as a heat-resistant material. Further, a person of ordinary skill in the art knows that kydex constitutes such a material. Thus, it would have been obvious to one of ordinary skill in the art to form the barrel cover from kydex, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mirza in view of Snowden (2558792).
Mirza discloses the claimed invention, except for a plurality of radially disposed vent formed through the barrel cover. However, Snowden teaches that it is known to provide a barrel cover with a plurality of radially disposed vents and a moisture-absorbent material adjacent said vents, in order to allow for the circulation of dry air through the barrel to prevent corrosion (figures, vents 8, moisture-absorbent material 9). Thus, it would have been obvious to one of ordinary skill in the art to provide the barrel cover of Mirza with a plurality of radially disposed vents and a moisture-absorbent material adjacent said vents, in order to allow for the circulation of dry air through the barrel to prevent corrosion.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mirza in view of Sukala (3063184).
Mirza discloses the claimed invention, except for wherein the barrel cover comprises a waterproof liner. However, Sukala teaches that it is known to provide a barrel cover with an inner liner layer formed from a waterproof material, in order to protect against the ingress of water (figure 2, inner layer of element 15, formed from plastic sheet or rubber; column 2, lines 18-33). Thus, it would have been obvious to one of ordinary skill in the art to provide the barrel cover of Mirza with an inner liner formed from a waterproof material, in order to protect against the ingress of water.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pasquale (6019404), Kubo (2884172), Shindelka (4280644), and Schnyder (WO 0446566 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641